Title: To Benjamin Franklin from William Nixon, 10 August 1783
From: Nixon, William
To: Franklin, Benjamin


          
            May it please your Excellency
            Off the Downes, 10th. August 1783.
          
          You will please to call to Mind that I presumed to inclose to your Excellency a little
            Book, which I published, Viz. Prosody made easy. The very
            polite Answer, which you returned, & your unexpected Liberality at so seasonable a
            Time can never be forgotten by me. The
            Mode of paying the Debt due by me to you was such a Proof of Politeness, Liberality,
            & universal Benevolence, as impressed me with the deepest Sense of the Favour. I
            take the Liberty of troubling you with a short Specimen of a few little Books, which I
            humbly hope would facilitate the Acquisition of the Roman Language &, by smoothing
            the Way, give more Time for other Studies. Should the Plan merit your Approbation, I
            would be proud of the Honour of being permitted to dedicate all the little Books
            (mentioned in it, including the Prosody), to your Excellency, for I think your Name
            would be an Advantage to me, & would be glad to make a public Acknowledgment of your
            Kindness to me & Mankind in general.
          
          The Letter, which you did me the Honour of sending me, when I was a Prisoner at
            Valognes in Normandy about two years ago, would now, if I had it, be of much service to
            me, because I am now sailing past the Downes on my Way to Portsmouth in Virginea, but
            about half a year after I burnt it, on hearing, that some people had been lodged in
            Newgate in London, on a Suspicion of holding a Correspondence with the Enemy & tho’
            the Letter, which I had the Honour of having from your Excellency contained nothing
            political, yet I then thought it prudent to annihilate it, tho’ I was very sensible,
            that, being preserved, it might be one Day useful to me & answer the End of a Letter
            of recommendation to a Professorship in some of the American Colleges, for you there did
            me the Honour of saying, that there was no Doubt, but I would make a useful Member of
            Society in America either as a Professor in a College or as a Clergy-man. The Colleges,
            I suppose, will be re-established soon, and I humbly hope, that I am not altogether
            unqualified for undertaking a Professorship in Latin, Greek, Logic, Geometry, Astronomy,
            Natural or Moral Philosophy. I trust that I can produce such Testimonies, as may not be
            disapproved of.
          Tho’ I cannot ask, yet I cannot help wishing for a Letter from your Excellency, which
            could not but be a most Advantageous Introduction of me into the new World to which I am
            now bound. Should your Excellency think proper to honour me with an Answer, please to
            direct to me in Portsmouth Virginea.
          I have the Honour of remaining with much Gratitude your Excellency’s very much obliged
            & very humble Servant
          
            William Nixon
          
         
          Addressed: For his Excellency B.
            Franklin Esqr. / Ambassador at the Court of Versailes / from the united States of
            America. /
          
          [In another hand:] Inland postage / [Added by Enoch Story(?):] Paid— / No 2 Hylords Court London 12th. August
            1783 Received and forwarded by Your Excellencys [torn] CH STORY [torn]
            Philadelphia
          Notation: William Nixon 10 Augt.
            1783.—
        